 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
 3   Fresno, California 93711
     Telephone: (559) 449-9069
 4   Facsimile: (559) 513-8530

 5   carol@yosemitelawyer.com
 6   Attorney for Defendant, JENI FRIES

 7

 8

 9                                      UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11

12    UNITED STATES OF AMERICA,                          CASE NO. 1:17-cr-00198-LJO-SKO
13                         Plaintiff,                     REQUEST FOR RULE 43 WAIVER
                                                          OF PERSONAL APPEARANCE AND FOR
14            v.                                          VIDEO CONFERENCE REGARDING
                                                          DEFERRED PROSECUTION
15    JENI FRIES,                                         AGREEMENT; ORDER
16            Defendant.                                  Date: June 17, 2019
                                                          Time: 11:30am
17                                                        Judge: Hon. Lawrence J. O’Neill
18

19
             Pursuant to Federal Rule of Criminal Procedure 43(b)(2), Defendant JENI FRIES, having
20
     been advised of her right to be present at all stages of proceedings, hereby requests this Court
21
     permit her to waive her right to personally appear for her hearing regarding her Deferred
22
     Prosecution Agreement, and be allowed to appear via video conference from United States
23
     District Court in Dallas, Texas. Ms. Fries agrees that her interests shall be represented at all times
24
     by the presence of her attorney, Carol Moses, the same as if she were personally present, and
25
     requests that this Court allow her attorney-in-fact to represent her interests at all times. The
26
     government does not object to this request.
27
              Ms. Fries is charged with one count of 21 USC 841(a)(1) – knowingly or intentionally
28
     DEFENDANT’S REQUEST FOR RULE 43 WAIVER
     OF APPEARANCE AND VIDEO CONFERENCE
                                                                                                          1
 1   manufacturing, distributing, or dispensing a controlled substance (methamphetamine) and one

 2   count of 21 USC 841(a)(1) – Distribution of Methamphetamine.

 3           Ms. Fries has been out of custody on Pre-Trial Release for approximately 20 months. She

 4   and her two small children live with her mother and stepfather in Cedar Hill, Texas.

 5           Ms. Fries has thrived in her new life. She attends counseling, works at various customer

 6   service jobs, has become a great mom to her children and begins medical technician and medical

 7   billing school on May 13, 2019 in Dallas, Texas.

 8           Ms. Fries’ current residence is in Cedar Hill, Texas, and travel to Fresno, California is

 9   roughly a 2,660 mile round trip by airplane from Dallas Fort Worth International Airport, at an

10   estimated cost of $525.00. Additional costs include a taxi from the airport to a hotel and then back

11   to the airport, adding approximately $250.00. Ms. Fries struggles financially and begins school

12   this week. Traveling to Fresno creates a financial hardship and missing school will set her back

13   just as she barely begins her educational endeavor.

14   ///

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
     DEFENDANT’S REQUEST FOR RULE 43 WAIVER
     OF APPEARANCE AND VIDEO CONFERENCE
                                                                                                         2
 1            Ms. Fries respectfully requests that the Court grant a waiver of her right and obligation to

 2   be personally present and that she be permitted to appear via video conference from the Earle

 3   Cabell Federal Building - U.S. District Court in Dallas, Texas, whose address is 1100 Commerce

 4   Street Dallas, TX 75242, and whose phone number is 214-753-2200, for her hearing regarding the

 5   Deferred Prosecution Agreement.

 6   Dated:                                                 /s/ Carol Ann Moses
 7                                                          CAROL ANN MOSES
                                                            Attorney for Defendant,
 8                                                          JENI FRIES

 9

10

11

12                                                  ORDER

13            GOOD CAUSE APPEARING, the above request for Defendant’s waiver of personal
14   appearance and request to appear via video conference at the hearing regarding her Deferred

15   Prosecution Agreement in Case No. 1:17-cr-00198-LJO-SKO on a date to be scheduled at the
     convenience of the Court, is hereby accepted and adopted as the order of this Court.
16

17
              Defense will be responsible with setting up the video appearance on each side of it with
18
     technology folks.
19            The hearing will be set for June 17, 2019 at 11:30am pacific standard time.
20
21
     IT IS SO ORDERED.
22
         Dated:     May 14, 2019                             /s/ Lawrence J. O’Neill _____
23
                                                    UNITED STATES CHIEF DISTRICT JUDGE
24

25

26
27

28
     DEFENDANT’S REQUEST FOR RULE 43 WAIVER
     OF APPEARANCE AND VIDEO CONFERENCE
                                                                                                         3
